Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 6, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131011                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  CITY OF SOUTH HAVEN,                                                                                        Marilyn Kelly
            Plaintiff-Appellee,                                                                          Maura D. Corrigan
  v                                                                 SC: 131011                         Robert P. Young, Jr.
                                                                    COA: 264269                        Stephen J. Markman,
                                                                                                                      Justices
                                                                    Van Buren CC: 04-052643-CZ
  VAN BUREN COUNTY BOARD
  OF COUNTY COMMISSIONERS and
  KAREN MAKAY,
           Defendants-Appellants,
  and
  VAN BUREN COUNTY BOARD OF
  COUNTY ROAD COMMISSIONERS,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 14, 2006
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to Issue II
  in the application and the following issues: (1) If the City of South Haven did not agree
  to an allocation of the revenues derived from the tax levy different from that prescribed
  by MCL 224.20b(2)(a) and (b), was the tax levy submitted to the voters for approval in
  violation of MCL 224.20b(4), and, if so, what are the consequences of and remedy for
  such a violation? (2) Given that the City of South Haven did not contest the allocation of
  the proceeds of the revenues derived from the tax levy for a period of 28 years, during
  which it was continuously renewed and allocated solely to the Van Buren County Board
  of Road Commissioners, in accordance with the ballot proposal so providing, from 1976
  through the City of South Haven’s first challenge of the allocation in 2004, was the
  conduct of the parties sufficient to evidence that they “otherwise agreed” upon a different
  allocation of the revenues derived from the tax levy than that prescribed by the statute
  within the meaning of MCL 224.20b(2)?

          The State Bar of Michigan Taxation Section, the Michigan Municipal League, the
  Michigan Association of Counties, and the Michigan Townships Association are invited
  to file briefs amicus curiae. Other persons or groups interested in the determination of
  the issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 6, 2006                    _________________________________________
           p1129                                                               Clerk